                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                     CRIMINAL ACTION
   AMERICA

   VERSUS                                               No.: 15-12

   CLARENCE SINGLETON                                   SECTION: “J” (4)




                                ORDER & REASONS

      Before the Court is a Motion to Vacate Sentence Under U.S.C. 28 § 2255 (Rec.

Doc. 632), filed by Defendant, Clarence Singleton (“Singleton”) and an opposition

thereto (Rec. Doc. 637) by the United States of America. Having considered the

motion and legal memoranda, the record, and the applicable law, the Court finds that

the motion should be DENIED.

                  FACTS AND PROCEDURAL BACKGROUND

      Singleton’s conviction and sentencing stem from his involvement with a

criminal gang known as the Mid-City Killers. The Mid-City Killers engaged in various

criminal activity, such as home invasions, robbing drug dealers, attempted murder

and conspiring to distribute controlled substances. In April 2016, Singleton was

charged in a three-count Fifth Superseding Bill of Information with 1) conspiring to

use firearms in relation to drug trafficking crimes, 2) conspiring to commit Hobbs Act

Robbery, and 3) actual discharge of firearms during a drug trafficking crime and a

crime of violence. (Rec. Doc. 225).
        Later that month, Singleton pled guilty, sans plea agreement, to a two-count

sixth superseding Bill of Information that contained the two conspiracy counts but

omitted the Count 3 firearms charge. (Rec. Doc. 226). The Court found that the

calculated guidelines range in the PSR of 235-290 months was accurate and further

agreed that the statutory maximum capped the guidelines at 235-240 months. On

September 17, 2016, the Court sentenced Singleton to concurrent sentences of 240

months on both conspiracy counts.

        On November 28, 2016 Singleton timely filed a notice of appeal from his final

judgment and sentence. Singleton presented two issues on appeal. First, he argued

the language of the factual basis was insufficient as a matter of law to constitute a

violation of 18 U.S.C. § 924(o), the conspiracy to use firearms in furtherance of a drug

trafficking crime statute. United States v. Singleton, 707 F. Appx. 298, 299 (5th Cir.

2017). Second, Singleton argued that this Court adopted an incorrect guidelines

calculation by applying the 2K2.1 cross-reference in order to use the 2A2.1 attempted

murder guideline to establish his base guideline. Id. 1 Finding that Singleton failed to

properly raise either argument before this Court, the Fifth Circuit analyzed both

arguments under a plain error standard and ultimately affirmed Singleton’s

conviction and sentencing. Id.

        On August 13, 2019 Singleton filed his present motion. No doubt based in large

part on the Fifth Circuit’s use of plain error review, Singleton now urges the Court to

vacate his sentence for ineffective assistance of counsel. Singleton essentially


1
 The attempted murder of rival drug dealers is one of the underlying conduct offenses included in Singleton’s
conspiracy to use a firearm to commit drug trafficking crimes.


                                                         2
reargues the same two issues he raised on appeal, the only difference being

Singleton’s present basis for relief is that his counsel’s assistance was ineffective

during the initial proceedings before the Court by not objecting to the factual basis or

guidelines calculation.

                                 LEGAL STANDARD

      Section 2255 provides that a federal prisoner serving a court-imposed sentence

may move the court that imposed the sentence to vacate, set aside or correct the

sentence. 28 U.S.C. § 2255(a). Only a narrow set of claims are cognizable on a section

2255 motion. The statute identifies four bases on which a motion may be made: (1)

the sentence was imposed in violation of the Constitution or laws of the United States;

(2) the court was without jurisdiction to impose the sentence; (3) the sentence exceeds

the statutory maximum sentence; or (4) the sentence is “otherwise subject to

collateral attack.” Id. A claim of error that is neither constitutional nor jurisdictional

is not cognizable in a section 2255 proceeding unless the error constitutes “a

fundamental defect which inherently results in a complete miscarriage of justice.”

United States v. Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States,

368 U.S. 424, 428 (1962)).

      When a section 2255 motion is filed, the district court must first conduct a

preliminary review. “If it plainly appears from the motion, any attached exhibits, and

the record of prior proceedings that the moving party is not entitled to relief, the judge

must dismiss the motion.” Rules Governing Section 2255 Proceedings, Rule 4(b). If

the motion raises a non-frivolous claim to relief, the court must order the government




                                            3
to file a response or to take other appropriate action. Id. After reviewing the

government’s answer, any transcripts and records of prior proceedings, and any

supplementary materials submitted by the parties, the court must determine

whether an evidentiary hearing is warranted. Rules Governing Section 2255

Proceedings, Rule 8. An evidentiary hearing must be held unless “the motion and the

files and records of the case conclusively show that the prisoner is entitled to no

relief.” 28 U.S.C. § 2255(b). No evidentiary hearing is required, however, if the

prisoner fails to produce any “independent indicia of the likely merit of [his]

allegations.” United States v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting

United States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998)).

         Additionally, the Court recognizes that Petitioner’s pro se complaint must be

construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Hernandez v.

Thaler, 630 F.3d 420, 426 (5th Cir. 2011) (“The filings of a federal habeas petitioner

who is proceeding pro se are entitled to the benefit of liberal construction.”).

                                                DISCUSSION

         I.       WHETHER SINGLETON’S SECTION 2255 MOTION IS TIMELY

         The Court must first address the timeliness of Singleton’s Section 2255 motion.

Section 2255 motions are subject to a 1-year period of limitations. In general, that

period begins to run from the date the “judgment of conviction becomes final.” 28

U.S.C. § 2255. 2 Where a defendant has sought appellate review, as is the case here,


2
  Technically the 1-year period of limitations runs from the latest of the following: 1)the date on which the judgment
of conviction becomes final; 2)the date on which the impediment to making a motion created by governmental
action in violation of the Constitution or laws of the United States is removed, if the movant was prevented from
making a motion by such governmental action; 3) the date on which the right asserted was initially recognized by
the Supreme Court, if that right has been newly recognized by the Supreme Court; and 4)the date on which the facts


                                                          4
“a judgment of conviction becomes final when the time expires for filing a petition for

certiorari contesting the appellate court’s affirmation of the conviction.” Clay v.

United States, 537 U.S. 522, 525 (2003).

        A petition for writ of certiorari must be filed within 90 days after entry of

appellate court judgment, not mandate. Sup. Ct. R. 13. An exception is made if the

petitioner timely files for rehearing in the appellate court. In that case, the 90-day

window runs from “date of the denial of rehearing or, if rehearing is granted, the

subsequent entry of judgment.” Id. Here, the Fifth Circuit denied Singleton’s petition

for en banc rehearing on February 7, 2018. (App. Rec. Doc. 106). This means that

Singleton’s Section 2225 motion was due on May 8, 2019, one year and ninety days

from the denial of his rehearing request. An inspection of Singleton’s original motion

to vacate evidences a stamp from the U.S. Penitentiary in Lee County, Virginia dated

May 8, 2019. (Rec. Doc. 630 at p. 2). Thus, this original motion was within the 2255

statute of limitations.

        The related question is how to treat this original motion, given that the motion

was vacated because of a deficiency. (Rec. Doc. 630). Singleton was notified of the

motion’s deficiency on May 16, 2019, and informed he had until June 2, 2019 to

remedy his deficient pleading (Rec. Doc. 631). Had Singleton remedied his pleading

by June 2, 2019 there would be no doubt his Section 2255 motion was timely.

However, Singleton waited until August to file a new Section 2255 motion to vacate.

(Rec. Doc. 632). The Court is thus presented with the question of determining


supporting the claim or claims presented could have been discovered through the exercise of due diligence. 28
U.S.C. § 2255. Here, only the final judgment of conviction timeframe is applicable.


                                                         5
whether Singleton’s original timely Section 2255 motion, terminated due to

deficiency, tolled the Section 2255 statute of limitations so as to save his second

motion to vacate that was filed in August of 2019.

      There is some support for the conclusion that a vacated deficient motion should

be considered to never have been filed in the first place. See Vedol v. Jacobs

Entertainment, Inc., 436 Fed. Appx. 409 (5th. Cir. 2011). If the Court adopts this view,

then Singleton’s Section 2255 motion will be time-barred. However, out of an

abundance of caution and cognizant of the existence of equitable tolling in 2255

habeas petitions, the Court will address Singleton’s substantive claims. See U.S. v.

Wynn, 292 F.3d 226 (5th. Cir. 2002).

      II.    WHETHER THE FAILURE OF SINGLETON’S COUNSEL TO OBJECT TO THE

             FACTUAL BASIS CONSTITUTED INEFFECTIVE ASSISTANCE

      To prevail on his claim of ineffective assistance of counsel, Singleton must show

that: (1) his counsel’s performance was deficient in that it fell below an objective

standard of reasonableness, and (2) he suffered prejudice as a result of the deficiency.

Strickland v. Washington, 466 U.S. 668, 687-96 (1984). If the movant fails to prove

one prong, it is not necessary to analyze the other. Armstead v. Scott, 37 F.3d 202,

210 (5th Cir. 1994) (“A court need not address both components of the inquiry if the

defendant makes an insufficient showing on one.”); Carter v. Johnson, 131 F.3d 452,

463 (5th Cir. 1997) (“Failure to prove either deficient performance or actual prejudice

is fatal to an ineffective assistance claim.”). A voluntary guilty plea waives all claims

for ineffective assistance of counsel “except insofar as the ineffectiveness is alleged to




                                            6
have rendered the guilty plea involuntary.” U.S. v. Ginsey, 209 F.3d 386, 392 (5th.

Cir. 2000).

      Thus, to ultimately succeed on an ineffective assistance claim, the petitioner

“must show that there is a reasonable probability that, but for the counsel’s errors,

he would not have pleaded guilty and would have insisted on going to trial.” Hill v.

Lockhart, 474 U.S. 52, 59, 106 S.Ct. 366, 370, 88 L.Ed.2d 203 (1985). Construing

Singleton’s pro se § 2255 motion liberally, the Court finds that Singleton is not

entitled to relief regarding his claim of ineffective assistance of counsel because he

has not shown either deficient performance or actual prejudice.

      Singleton first argues that his counsel’s performance was deficient in failing to

object to certain aspects of the Factual Basis, specifically the multiple references

contained therein to conspiracy to use firearms as well as the allegation of attempted

murder. (Rec. Doc. 230). Singleton maintains that he “refused to admit to

participation in the criminal activities of Gregory Denson’s group [the Mid-City

Killers],” apart from his admitted involvement in the home invasion/robbery of drug

dealer John Jones (Rec. Doc. 632 at 5). Moreover, Singleton stresses that he never

admitted to using firearms or being involved in a conspiracy that involved the use of

firearms. Contrary to these the assertions, the Factual Basis, signed by Singleton,

reads in relevant part, “Singleton…engaged in, among other things, home invasions,

robbery of drug dealers, conspiracy to distribute controlled substances, attempted

murder, and other acts of violence in the city of New Orleans...carrying numerous

firearms.” (Rec. Doc. 230 at 2).




                                          7
           The transcript from Singleton’s rearraignment does not support Singleton’s

argument that he never admitted to using firearms or being involved in a conspiracy

to commit attempted murder. During rearraignment the Court read aloud the

charges to Singleton and asked Singleton if he understood the nature of the charges.

(Rec. Doc. 344 at 8). For the purposes of ensuring a defendant understands the

charges he is pleading guilty to, it is sufficient for the Court to read aloud the charges

to the defendant and personally ask the defendant if he understands the nature of

the charges. See United States v. Corbett, 742 F.2d 173, 180 (5th. Cir. 1984) (per

curiam). Regarding the factual basis, the document Singleton claims contains

multiple references to acts he never admitted to, the Court and Singleton had this

exchange: 3



           The Court: Mr. Singleton, did you read this four-page statement, Factual Basis

statement, before you signed it?



           Singleton: Yes sir.



           The Court: Did you also discuss it with Mr. Duffy before you signed it?



           Singleton: Yes sir.




3
    The following is taken from the official appellate transcript. (Rec. Doc. 344).


                                                             8
        The Court: Do you understand that this is a summary of what the

Government’s evidence against you would be if your case went to trial?



        Singleton: Yes sir.



        The Court: Do you admit that what is set forth in this document is what you

did in this case?



        Singleton: Yes sir.



        Although Singleton fails to address his admissions in open court directly, he

obliquely attempts to justify them by stating that “he barely had time to read the

Factual Basis before the rearraignment began,” and that the only reason he agreed

to the Factual Basis as presented was his attorney failed to inform of the

consequences such a Factual Basis could entail.(Rec. Doc. 632 at 5). 4 Such assertions,

absent any further proof, are insufficient to overcome the strong presumption of

veracity his testimony in open court carried. See Deville v. Whitley, 21 F.3d 654, 658

(5th. Cir. 1994). The Court further notes that Singleton was explicitly told by the

Court he had permission to ask the Court for any clarification necessary, as well as

permission to speak to his attorney before responding to any of the Court’s questions

(Rec. Doc. 348 at 4). Singleton did not avail himself of either opportunity.


4
 Singleton uses his refusal to plead to the Fifth Superseding Bill of Information (Rec. Doc. 225), which included a
charge for discharging a firearm during and in relation to a drug trafficking crime, as support for this contention.


                                                         9
       Thus, there was no reason for Singleton’s attorney to object to the Factual

Basis, because Singleton himself admitted to it in open court. Any objection by

counsel to the accuracy of the Factual Basis would have been baseless. See United

States v. Kimler, 167 F.3d 889, 892-93 (5th. Cir. 1999) (holding that failure to raise a

meritless objection cannot give rise to a successful claim of ineffective assistance of

counsel). Additionally, counsel’s failure to object was not prejudicial as the Court

“addressed [defendant] personally in open court pursuant to Rule 11]” and

determined that Singleton was voluntarily entering his pleas. Glinsey, 209 F.3d at

397.

       III.   WHETHER THE FAILURE OF SINGLETON’S COUNSEL TO OBJECT TO THE

              CALCULATION     OF   THE   SENTENCING GUIDELINES CONSTITUTED

              INEFFECTIVE ASSISTANCE

       Singleton next argues his counsel was ineffective for failing to object to the

application of the U.S.S.G. § 2K2.1(c)(1)(A) cross-reference to U.S.S.G. § 2X1.1 on the

grounds that the Government failed to cite specific firearms in the offense of

conviction. The cross-reference provision at issue states:



       (1) If the defendant used or possessed any firearm or ammunition cited in the

offense of conviction in connection with the commission or attempted commission of

another offense, or possessed or transferred a firearm or ammunition with knowledge

or intent that it would be used or possessed in connection with another offense,

apply—




                                          10
      (A) § 2X1.1 (Attempt, Solicitation, or Conspiracy) in respect to that other

offense, if the resulting offense level is greater than that determined above[.]



      U.S.S.G. § 2K2.1(c). Ultimately, the “district court’s determination of the

relationship between the firearm and another offense is a factual finding.” United

States v. Hernandez, 738 F. Appx. 307 (5th. Cir. 2018). Because this factual issue

could have been resolved by the Court had Singleton raised it at sentencing, Singleton

could not demonstrate plain error on appeal. Id. Additionally, the failure to object to

the application of the cross-reference meant the Court was not required to make any

explicit findings on the record as to whether the firearm was properly cited. See U.S.

v. Minotta-Gonzalez, 232 F.3d 208 (5th. Cir. 2000). In the absence of an objection, the

Court can implicitly make factual findings based on the record as a whole by adopting

the PSR. See United States v. Lockhart, 844 F.3d 501, 513 (5th Cir. 2016).

      The Court finds that Singleton did not suffer from ineffective assistance of

counsel because he was not prejudiced by his counsel’s failure to object. Even had

Singleton’s counsel objected to the application of the 2K2.1 cross-reference during

sentencing, the Court would simply have explicitly found that there existed a

sufficient nexus between the offense of conviction and the guideline enhancing

conduct or offense. See Kimler, 167 F. 3d at 892 (failure to raise a meritless argument

cannot be ineffective assistance of counsel).

      “A sentencing court may consider any information which has sufficient indicia

of reliability to support its probable accuracy.” U.S. v. Mitchell, 166 F.3d 748, 754




                                          11
(5th. Cir. 1999). In particular, the PSR “is considered reliable evidence for sentencing

purposes,” including evidence regarding the nexus between a firearm and the

attempted commission of another offense. Id.

           Pages 18-19 of the PSR reads as follows: "Jynes was driving a stolen GMC

Yukon, which was occupied by Singleton, R.M., A.L., and ‘Jazz.’ During that time,

R.M., received a telephone call from an individual known as ‘B.O.’ or ‘Boozie.’ ‘Boozie’

requested the contract killings of two individuals, M.H. and D.G., with whom he had

an ongoing feud concerning illegal narcotics distribution in and around the Falstaff

Brewery Apartments. ‘Boozie’ further relayed the current location of Hayes and

Green in a vehicle near the carwash/detail stand, located at the intersection of Tulane

Avenue and D’Hemecout Street. R.M. relayed the request to the other occupants of

the vehicle, all of whom were in possession of firearms, and a collective decision was

made to attempt the killing of M.H. and D.G.” (Rec. Doc. 303 at 18-19). 5 The PSR then

further details how the conspirators immediately attempted to carry out the contract

killing. Id.

           The PSR goes on to explicitly list the attempted murders of M.H. and D.G. as

underlying offenses to Singleton’s Count One conspiracy to use a firearm charge. (Rec.

Doc. 303 at 22). By the very nature of a crime of conspiracy, there is a nexus between

the act of conspiracy, here agreeing to attempt a murder with a firearm, and the

immediately subsequent attempt to commit the underlying conspiracy offense, here

the actual attempted murder of M.H. and D.G. In this scenario, there is no uncharged



5
    The information in the PSR is gathered from reports submitted by law enforcement officials. (Rec. Doc. 303 at 10).


                                                          12
offense to tie the firearm to. Rather the alleged guideline enhancing conduct is the

object of the charged and pleaded to conspiracy. Consequently, the vast majority of

cases wrestling with the application of the 2K2.1 cross-reference do so in the context

of a felon in possession of a firearm, not 924(o) conspiracy charges. See Mitchell, 166

F.3d at 749; see also U.S. v. Lamas, 131 F. Appx. 977, 978 (5th. Cir. 2005); United

States v. Dalmau, No. 14-CR-165-A, 2017 WL 3261719 (W.D.N.Y. Aug. 2017); U.S. v.

Cherry, 572 F.3d 829, 830 (10th. Cir. 2009); U.S. v. Harris, 552 Fed. Appx. 432, 433

(6th. Cir. 2014). 6

        There is an innate logic at play here. A conviction under 922(g), felon in

possession of a firearm, requires no proof of any other underlying guideline enhancing

conduct, thereby necessitating that a connection to the guideline enhancing conduct

be proved to some degree at sentencing. Conversely, a crime under 924(o) has “in

furtherance of a drug trafficking crime or crime of violence” as an additional element

present at conviction. Therefore, it is relatively simple to draw the link between the

conspiracy and its underlying guideline enhancing offenses. For the foregoing

reasons, the simple facts stated in the PSR provide sufficient support for the finding

that the firearm Singleton possessed when conspiring to murder M.H. and D.G. is the

same firearm he possessed during the actual attempt.

        Perhaps realizing this to be a fatal flaw in his reasoning, the crux of Singleton’s

argument appears to be that the 2014 Amendments to the sentencing guidelines



6
 These are merely a small sampling of the number of felon in possession cases that grapple with the requisite nexus
between the firearm and the other offense for purposes of the 2K2.1 cross-reference. The Court was unable to find
one that entertained the same question on a 924(o) conspiracy to use firearms charge.


                                                        13
require the Government to “cite” the firearms with specificity, i.e. by serial number

or some other uniquely identifying mark, in the charging instrument. USSG Supp.

to App. C, Amend. 784, Reason for Amendment. This is incorrect. The ultimate

determination of relationship between the firearm the other offense is still a “factual

determination,” not a formulaic requirement that the individual firearm be cited with

specificity in the charging document. See Hernandez, 738 Fed. Appx at 739.

      Although the Fifth Circuit has yet to directly address whether the 2014

Amendments require any sort of heightened level of specificity, other circuits have

answered that question in the negative. See United States v. Aberant, 741 F. Appx.

905, 908 (4th. Cir. 2018) (“Nothing in the Guideline or the commentary requires that

the firearm must be specifically identified in the charging instrument in order for the

cross reference to apply.”); United States v. Edger, 924 F.3d 1011, 1014 (8th. Cir.

2019) (holding that the phrase “cited in the offense of conviction” allows a district

court to review the entire record, including the PSR, to determine whether a firearm

is “cited,” and that generic references to firearms suffice without the need for

reference to make, caliber, or type.) Thus, Singleton’s counsel was not ineffective for

failing to raise an objection the 2K2.1 cross-reference, because it was properly

applied.

                                   CONCLUSION

       Accordingly,




                                          14
      IT IS ORDERED that Defendant Clarence Singleton’s Motion to Vacate

Sentence Under U.S.C. 28 § 2255 (Rec. Doc. 632) is hereby DENIED and an

evidentiary hearing is not required.

      New Orleans, Louisiana, this 3rd day of December, 2019.




                                            CARL J. BARBIER
                                            UNITED STATES DISTRICT JUDGE




                                       15
